A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2020 has been entered.

DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Advisory action filed on 9/16/2020 is acknowledged. 
3.	Claims 1-5, 7, 9, 10, 12, 14 and 16-22 have been cancelled. 
4.	Claims 6, 8, 11, 13 and 15 are pending in this application.
5.	Applicant elected without traverse of Group 1 (claims 1, 6-8, 11-13 and 15) and elected with traverse a fusion protein comprising: a GLP1 variant comprising an amino acid sequence of SEQ ID NO: 6; and a stabilizing domain comprising an HCVR having an amino acid sequence of SEQ ID NO: 2 and a LCVR having an amino acid sequence of SEQ ID NO: 1, or a fusion protein comprising: a GLP1 variant comprising an amino acid sequence of SEQ ID NO: 6; and a stabilizing domain that is an antibody, wherein the GLP1 variant is fused to the N-terminal of the LCVR of the antibody as species of fusion protein in the reply filed on 8/2/2019.  Since Applicant elected more than one species of the fusion protein, the Examiner telephoned Applicant’s representative, Dianna G. El Hioum, on 9/12/2019 for clarification.  Applicant’s representative stated on 
	Restriction requirement was deemed proper and made FINAL in the previous office actions.  The instant claims 6, 8, 11, 13 and 15 are drawn to a fusion protein consisting of a glucagon-like peptide 1 (GLP1) variant and a stabilizing domain, wherein: (i) the GLP1 variant consists of SEQ ID NO: 6; (ii) the stabilizing domain is an antibody or antigen-binding fragment thereof that binds specifically to GLP1 receptor; and (iii) the fusion protein has enhanced resistance to proteolytic cleavage and/or enhanced blood glucose lowering ability; and a pharmaceutical composition comprising such fusion protein and a pharmaceutically acceptable carrier or diluent.  A search was conducted on the genus in claim 11; and this appears to be free of prior art.  
	Please note: a fusion protein comprising: a GLP1 variant comprising the amino acid sequence of SEQ ID NO: 6; and a stabilizing domain that is an antibody, wherein the GLP1 variant is fused to the N-terminal of the LCVR of the antibody as the elected species of fusion protein is broader than the scope of the fusion protein recited in instant claim 11.

Withdrawn Rejections
6.	Rejection to claims 1 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Su et al (CN 104098702 A, machine translation filed with IDS) is hereby withdrawn in view of Applicant’s amendment to the claim.

8.	Rejection to claims 1, 6, 8, 11-13 and 15 under 35 U.S.C. 103 as being unpatentable over Zou et al (WO 2016/119399 A1, machine translation used and enclosed in the previous office action, pages 1-42) in view of Zhang et al (EP 3034514 A1, filed with IDS) is hereby withdrawn in view of Applicant’s amendment to the claim.

Examiner’s Amendment
9.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Dianna G. El Hioum on 2/22/2021.

Claims 11 and 13 have been amended as follows:

11. (Currently Amended)  A fusion protein consisting of a glucagon-like peptide 1 (GLP1) variant and a stabilizing domain, wherein: (i) 

13. (Currently amended) The fusion protein of claim 8, wherein the GLP1 variant is fused to the N-terminal of the LCVR of the antibody or antigen-binding fragment thereof.

Claims 6, 8 and 15 as filed in the amendment filed on 9/16/2020.
Claims 6, 8, 11, 13 and 15 are allowed.

Reasons for Allowance
10.	The following is an examiner’s statement of reasons for allowance: 
	Please note: in the instant case, the Examiner is interpreting "the GLP1 variant consists of SEQ ID NO: 6" recited in instant claim 11 as the GLP1 variant is identical to SEQ ID NO: 6 without any further modifications such as pegylation, lipidation and so on.  This is not the same as the GLP1 variant consists of the amino acid sequence of SEQ ID NO: 6, which can have further modifications such as pegylation, lipidation and so on.  
The fusion protein recited in instant claims 6, 8, 11, 13 and 15 is free of prior art.  The closest prior art is Bednarek (WO 2017/211922 A2, cited and enclosed in the previous office actions).  Bednarek, throughout the patent, teaches lipidated GLP1 agonist that is protease-resistant, wherein the modification is a combination of lipidation of certain amino acid residues and substitution of alternative amino acids for natural amino acids and additional amino acids added to the peptide chain, for example, .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 6, 8, 11, 13 and 15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LI N KOMATSU/Primary Examiner, Art Unit 1658